Citation Nr: 0031380	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  92-55 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for cardiovascular 
disability, to include hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The veteran served on active duty from March 1965 to January 
1969; he also had multiple periods of active duty for 
training after 1969, including from January to March 1985 and 
in June 1985.  This case was remanded by the Board of 
Veterans' Appeals (Board) in March 1999 to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, for additional development.  VA opinions were 
obtained in September 1999 and April 2000.  The case was 
returned to the Board in September 2000.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
determination of the veteran's claim for service connection 
for cardiovascular disability, to include hypertension, has 
been obtained.

2.  The veteran's pre-existing cardiovascular disease 
increased in severity during active duty for training 
(ACDUTRA); the service increase in severity is not clearly 
and unmistakably shown to have been the result of natural 
progress.


CONCLUSION OF LAW

Cardiovascular disability was aggravated by the veteran's 
ACDUTRA.  38 U.S.C.A. §§ 101(22) & (24), 106, 1110, 1131, 
1153, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.306 (2000).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The facts relevant to the veteran's claim have been properly 
developed and the statutory obligation of VA to assist the 
veteran in the development of this claim has been satisfied.  

The veteran claims that service connection is warranted for 
cardiovascular disability because it was aggravated by active 
duty for training in 1985.

Service connection is granted for a disability resulting from 
disease or injury incurred in or aggravated by active duty or 
ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  

A pre-existing injury or disease will be considered to have 
been aggravated by peacetime service after December 31, 1946, 
where there is an increase in the disability during service 
and the increase is not clearly and unmistakably shown to be 
due to the natural progression of the disease.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the claim, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).
BACKGROUND

Service medical records from March 1965 to January 1969 do 
not contain any complaints, findings, or diagnosis of 
cardiovascular disease, including hypertension.  
According to VA outpatient records from January 1979 to 
January 1985, the veteran had a six year history of high 
blood pressure and a strong family history of hypertension.  
His blood pressure was 140/100 and an electrocardiogram (EKG) 
showed sinus tachycardia with left bundle branch block (BBB); 
the impression was high blood pressure, probably essential.  
The veteran said that he had been told that he had high blood 
pressure earlier in January 1979 when he had applied for a 
job.  An echocardiogram in March 1979 was normal.  

It was noted in service records in January 1985, while the 
veteran was serving on active duty for training, that the 
veteran had suddenly developed transthoracic chest tightness 
and shortness of breath, with positive S4 and split S2, while 
walking up a hill in cold weather.  It was reported that the 
veteran had a six year history of hypertension and alleged 
cardiomegaly on an EKG in 1978; antihypertensive medication 
was discontinued in 1982 because the veteran's blood pressure 
appeared adequately controlled.  The diagnoses were chest 
pain suggestive of angina; hypertension, compensated; left 
BBB by EKG; upper respiratory infection; and exercise test 
suggests the absence of ischemia and scarring.

VA outpatient records dated from July 1985 to August 1989 
reveal a notation of hypertension in June 1986.  An abnormal 
EKG was noted in March 1987.  The results of a stress 
thallium in July 1988 were compatible with persistent 
ischemia or a previous myocardial infarction.  The 
provisional diagnosis in November 1988 was coronary artery 
disease (CAD) of multiple vessels.  It was noted in August 
1989 that the veteran had chest pain relieved with 
nitroglycerin.  It was also noted in August 1989 that no 
records of a heart problem were made by the veteran when he 
returned from training at Ft. Leonard Wood in 1985 and that 
no heart problems were know until January 1988.  

It was noted on VA hospitalization for catheterization in 
January 1989 that the veteran's medical history included 
hypertension and exertional chest pain with onset in 1982.  
The discharge diagnosis was CAD with question of spasm.

On VA examination in January 1990, the veteran was found to 
have CAD and hypertension.
Later medical evidence of CAD and hypertension is also of 
record.

Reports of VA examinations from April to June 1993 reveal 
diagnoses of CAD; hypertension, 1966; hypercholesterolemia; 
and numbness of the right lower extremity.  It was noted that 
the veteran's hypertension was initially manifested in 1966 
and that the veteran said that he first developed anginal 
discomfort in 1985.  The examiner concluded that it was 
impossible to determine whether the veteran's heart disease 
increased in severity beyond normal progression during 
service.

The veteran testified at a personal hearing at the RO in July 
1993 that high blood pressure was found in January 1985 after 
he had chest pains and that he had not experienced symptoms 
of cardiovascular disease prior to 1985.

According to an October 1997 VA examination report, the 
veteran had significant CAD with initial symptomatology 
apparently in 1982 with peripheral vascular disease and 
intermittent claudication due to ilio-femoral thrombosis and 
hyperlipidemia.  The examiner, who had not reviewed the 
claims file, concluded that there was no way to ascertain 
exactly when the cardiovascular disease and hypertension were 
initially manifested because it could have started prior to 
service in 1985 or it is just as likely that it first 
manifested during active duty for training.

In a November 1998 addendum, the VA examiner who saw the 
veteran in October 1997 stated that a review of the claims 
file revealed that the veteran was treated for hypertension 
in January 1979.  Therefore, he concluded that the veteran's 
arterial hypertension dated back to at least 1979. 

According to a September 1999 statement from the same VA 
examiner, although it was difficult to determine if the 
preexisting disability from CAD and hypertension increased in 
severity during ACDUTRA in 1985, it was reasonable to assume 
that it did.  The examiner noted that it was reasonable to 
assume that the symptomatology was increased and provoked by 
the demands of the training that was expected to occur during 
the ACDUTRA exercises.  The examiner went on to indicate that 
it was a little more difficult to assess whether it was at 
least as likely as not that the increase in severity was due 
to the normal progress of the disability.  He said that it 
was reasonable to expect progression of CAD if the veteran 
was exposed to risk factors like cholesterol, hypertension, 
smoking, and exercise beyond his capacity.  He concluded by 
saying that if the  requirements of the training exercises 
were beyond what the veteran's heart could tolerate, it is 
reasonable to assume that the training exercises accelerated 
the progress of the natural course of his coronary artery 
disease.  

According to an April 2000 report from another VA physician 
who had reviewed the veteran's claims file, there was not 
sufficient evidence to conclude that the veteran's CAD 
progression is attributable to his ACDUTRA in January 1985.  
The physician indicated that there may have be some 
progression but the progression probably was not beyond 
normal progression of CAD.  It was noted that it was normal 
for blood pressure to increase during exercise, that it was 
considered unlikely that the exercise required during ACDUTRA 
would exacerbate the veteran's hypertension at rest, and that 
it was very unlikely that anything beyond normal progression 
of the disease had occurred at the time that the veteran was 
in service.

ANALYSIS

The service medical records show that coincident to walking 
up hill in cold weather in January 1985, while serving on 
ACDUTRA, the veteran developed chest tightness and shortness 
of breath.  His chest pain was thought to be suggestive of 
angina.  There is no contemporaneous medical evidence of 
chest pain prior to this episode in 1985, and the veteran 
denies having had chest pain prior to this episode.  None of 
the physicians addressing whether the veteran's pre-existing 
cardiovascular disability increased in severity during the 
period of ACDUTRA in 1985 has concluded that it did not.  In 
the Board's opinion, the evidence of progression of the pre-
existing disability during the period of ACDUTRA in 1985 is 
at least in equipoise with that against a finding of 
progression.  Therefore, the Board finds that the pre-
existing disability did increase in severity during this 
period of service.  38 U.S.C.A. § 5107(b).  

The record contains conflicting medical opinions as to 
whether the increase in severity of the disability during the 
period of ACDUTRA in 1985 was due to natural progress.  The 
record does not contain evidence which clearly and 
unmistakably establishes that the increase in severity during 
the period of ACDUTRA in 1985 was due to natural progress.  
Consequently, the presumption of aggravation has not been 
rebutted, and service connection is warranted for this 
disability. 


ORDER

Service connection for cardiovascular disability, to include 
hypertension, is granted.




		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 2 -


- 1 -


